Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
	Applicants’ election with traverse of Group I, claims 1-6 and 14 for prosecution in their response dated 09/15/2021 is acknowledged. The traversal following claim amendments is on the grounds, that “…As a further matter, Applicant respectfully submits that the search required for the method set forth in claims 1-6 and 14 (Group 1) necessarily overlaps with the search required for the -D-fructofuranosyl-(2,1)--D-uronic acids and esters that result from the performance thereof, including the B-D-fructofuranosyl-(2,1)-a-D-uronic acid mono ester of claim 10 (Group 3) and the -D-fructofuranosyl-(2,1)--D-uronic acids and esters that result from the performance thereof, including the B-D-fructofuranosyl-(2,1)-a-D-galacturonic acid of claim 11 (Group 4). Thus, Applicant respectfully submits that it would not be an undue burden for the Examiner to search and consider non-elected claims 10 and 11 in conjunction with elected claims 1-6 and 14. In a single application…”. Applicants’ arguments regarding traversal have been considered, however examiner respectfully disagrees for the following reasons: Applicants’ have elected method claims and the non-elected product claims cannot be rejoined with the elected method claims, as the product can be made by any other method or a different method, other than the claimed method of the instant invention. Therefore, for the above cited reasons searching of all Groups of the instant invention is a serious search burden and contrary to applicants’ arguments, the requirement is still deemed proper and is therefore made FINAL. 
1-6, 10-11 and 14 are pending in this application, Group I, claims 1-6 and 14, reading on the elected invention is now under consideration for examination; claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2021.
Priority
Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/EP2018/073258 filed on 08/29/2018 and claims the priority date of EPO Application 7001445.0 filed on 08/29/2017. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 and 14 are rejected under 35 U.S.C. 103(a) as obvious over Hestrin et al., (Biochem. J., 1958, Vol. 69(3): 288-398) and further in view of Yuan et al., (Environ. Sci., Technol., 2011, Vol. 15: 1152-1157), Homann et al., (Biochem. J., 2007, Vol. 407: 189-198), Strube et al., (The J. Biol. Chem., 2011, Vol. 286(20): 17593-17600) and Deng et al., (Carbohydrate Res., 2006, Vol. 341: 474-484).  
Claims 1-6 and 14 of the instant application as interpreted are directed to a method for the preparation of a β-D-fructofuranosyl-(2,1)--D-uronic acid or an ester thereof comprising … any B. megaterium levansucrase including wild-type or mutant/variant  of said enzyme (as in claim 1-4 and 14); said method further comprising an esterification step … in the presence of tetrabutylammonium fluoride (as in claims 5-6).
Regarding claims 1-4 and 14, Hestrin et al., (Biochem. J., 1958, Vol. 69(3): 288-398) provide teaching, suggestion and motivation for the use of levansucrase in the D-uronic acid as an acceptor and the formation aldosylfructoside in the presence of fructose and the formation of -D-fructofuranoside (col. 1, page 388; Table 1, page 389; Table 2, page 390; and entire document). 
Hestrin et al., do not explicitly suggest said method comprising B. megaterium levansucrase including wild-type or mutant/variant of said enzyme (as in claim 1-4 and 14) (as in claim 1); and said method further comprising an esterification step … in the presence of tetrabutylammonium fluoride (as in claims 5-6). 
  However the metabolic machinery of B. megaterium producing polysaccharides comprising D-uronic acid and a levansucrase isolated from B. megaterium is well known in the art, for details see the cited references below. 
Regarding claims 1-4 and 14, Yuan et al., (Environ. Sci., Technol., 2011, Vol. 15: 1152-1157) provide clear evidence that the metabolic machinery of B. megaterium producing polysaccharides comprising D-uronic acid i.e., B. megaterium comprising enzyme levansucrase a known enzyme for the production of oligosaccharides comprising β(2→1) linkage and utilizing D-uronic acid as an acceptor (Hestrin et al., supra).
The references of (i) Homann et al., (Biochem. J., 2007, Vol. 407: 189-198) and (ii) Strube et al., (The J. Biol. Chem., 2011, Vol. 286(20): 17593-17600) provide the structural and functional elements of the instant invention: 
(i) Homann et al., teach the isolation of a levansucrase from B. megaterium and the variants of said reference enzyme producing β(2→1) linkage fructans and mainly synthesizes short chain oligosaccharides (Abstract; Fig. 6, page 194; and entire B. megaterium for producing short chain oligosaccharides (see conclusion, col. 1, page 197). 
Similarly, (ii) Strube et al., (The J. Biol. Chem., 2011, Vol. 286(20): 17593-17600) also teach the isolation of a levansucrase from B. megaterium and the variants of said reference enzyme producing β(2→1) linkage fructans and mainly synthesizes short chain oligosaccharides (Abstract; col.1, page 17599; Discussion; and entire document) and suggest the use said levansucrase from B. megaterium for producing short chain oligosaccharides (see conclusion, col. 1, page 197). 
  Regarding claims 5-6, Deng et al., (Carbohydrate Res., 2006, Vol. 341: 474-484) advantageously teach methods for esterification of uronic acids and the production of esters of uronic acids by the use of tetrabutylammonium fluoride and the use of said esterified oligosaccharides in biological and industrial applications (see Abstract; col. 1,  page 482; and entire document).
As such, disclosure of the importance of levansucrase in the production of oligosaccharides comprising β(2→1) linkage and utilizing D-uronic acid as an acceptor and the formation aldosylfructoside in the presence of fructose and the formation of -D-fructofuranoside, a skilled artisan would be motivated to modify the teachings of Hestrin et al., and said skilled artisan would utilize the levansucrase from B. megaterium and the variants of said reference enzyme producing β(2→1) linkage fructans and mainly synthesizes short chain oligosaccharides, structural and functional information provided by the teachings Homann et al., Strube et al., and Yuan et al., and produce esters of said -D-fructofuranoside of interest depending on the experimental need and utilize tetrabutylammonium fluoride as suggested by the teachings of Deng et al.
supra) i.e., a method for the preparation of a β-D-fructofuranosyl-(2,1)--D-uronic acid or an ester thereof comprising … any B. megaterium levansucrase including wild-type or mutant/variant  of said enzyme; said method further comprising an esterification step … in the presence of tetrabutylammonium fluoride, as taught and claimed by the instant invention and in claims 1-6 and 14 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-6 and 14 are rejected under 35 U.S.C. 103(a) as obvious over Hestrin et al., (Biochem. J., 1958, Vol. 69(3): 288-398) and further in view of Yuan et al., (Environ. Sci., Technol., 2011, Vol. 15: 1152-1157), Homann et al., (Biochem. J., 2007, Vol. 407: 189-198), Strube et al., (The J. Biol. Chem., 2011, Vol. 286(20): 17593-17600) and Deng et al., (Carbohydrate Res., 2006, Vol. 341: 474-484).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652